DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed 6/5/20 is acknowledged. Claims 1-20 have been canceled. Claims 22-42 have been added. Claims 21-42 are pending and under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The instant claims are drawn to a method for predicting future dialysis dependence or dialysis independence in a patient having an acute kidney injury, comprising: 
a) obtaining at least two urine samples derived from a patient at separate times, 
b) detecting hyaluronic acid levels in the at least two urine samples; 
c) detecting a change in the hyaluronic levels of the at least two urine samples compared to a predetermined threshold level of change in the hyaluronic acid levels correlating with a likelihood of future dialysis dependence or dialysis independence; and 
d) assigning a higher likelihood of future dialysis dependence if the change in hyaluronic acid levels is above the predetermined threshold level of change, or assigning a lower likelihood of future dialysis dependence if the change in hyaluronic acid levels is below the predetermined threshold level of change.
The claim(s) recite(s) at step (b) detecting a change in the hyaluronic levels of the at least two urine samples compared to a predetermined threshold level of change in the hyaluronic acid levels correlating with a likelihood of future dialysis or dialysis independence, and at step (d) assigning a higher likelihood of future dialysis dependence if the change in hyaluronic acid levels is above the predetermined threshold level of change, or assigning a lower likelihood of future dialysis dependence if the change in hyaluronic acid levels is below the predetermined threshold level of change. 
The limitations of comparing and assigning, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the comparing steps and evaluating steps describes a naturally occurring relationship between hyaluronic acid in urine and acute kidney injury, and thus is also considered to recite a law of nature. Accordingly, the claim recites a judicial exception (both an abstract idea and a law of nature).
This judicial exception is not integrated into a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in a biological sample by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79,101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362,123 USPQ2d 1081,1088 (Fed.Cir. 2017). The claims recite the additional elements of detecting hyaluronic acid levels in at least two urine samples and detecting a change in the hyaluronic acid levels of the at least two samples compared to a predetermined threshold levels of change in the hyaluronic acid levels. The claims do not recite any particular assay for determining the levels of hyaluronic acid. Thus, the claims are generic for this step and  encompass any detection format. This is acknowledged by the instant specification, which states,
 " Numerous methods and devices have been reported regarding the detection and analysis of biological biomarkers.” 
Numerous immunoassay devices and methods can utilize labeled molecules in various sandwich, competitive, or non-competitive assay formats, to generate a signal that is related to the presence or amount of the biomarker of interest. Suitable assay formats also include chromatographic, mass spectrographic, and protein "blotting" methods. Additionally, certain methods and devices, such as biosensors and optical immunoassays, may be employed to determine the presence or amount of analytes without the need for a labeled molecule. See, e.g., U.S. Pat. Nos. 5,631,171; and 5,955,377, each of which is herein incorporated by reference in its entirety, including all tables, figures and claims. Robotic instrumentation for performing these immunoassays are commercially available including, but not limited to, Beckman ACCESS.RTM., Abbott AXSYM.RTM., Roche ELECSYS.RTM., Dade Behring STRATUS.RTM. systems. But any suitable immunoassay may be utilized, for example, enzyme-linked immunoassays (ELISA), radioimmunoassays (RIAs), competitive binding assays, and the like.”

Furthermore, comparing the biomarker level to a predetermined threshold level is not a practical application of the judicial exception, as this step is also routine and conventional steps typically taken by those when detecting a biomarker. Therefore, the additional feature of detecting hyaluronic acid in a urine sample at the recited collection time points and comparing the hyaluronic levels to a predetermined threshold level does not ensure that the claims amount to significantly more than the natural principle itself.  The claims use conventional means to observe a judicial exception and the additional limitations do not integrate the recited judicial exception into a practical application. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability. The claim is therefore directed to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of detecting the hyaluronic levels in a urine sample and comparing the levels to a predetermined threshold level do not require any particular application of the recited comparing and assigning steps and is at best the equivalent of adding the words “apply it” to the judicial exceptions. Mere instructions to apply an exception cannot provide an inventive concept. Additionally, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, is not enough to qualify as "significantly more" when recited in a claim with a judicial exception. Therefore, the claims are not patent eligible. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,815,602 in view of Anderberg et al. (WO 2011/075744 A1, published June 23, 2011). 
The ‘602 claims teach obtaining at least two urine samples from a patient exhibiting at least one symptom of an acute kidney injury. The ‘602 claims teach detecting hyaluronic acid in said at least two urine samples. The ‘602 claims teach comparing the hyaluronic acid levels in the first ursine with the hyaluronic acid levels in the second urine sample, and predicting long-term dialysis, which is interpreted to read on assigning a higher likelihood of future dialysis dependence. The ‘602 claims teach wherein said subsequence sample is collected on the fourteenth day after initiation of said replacement therapy. The ‘602 claims teach obtaining a plurality of urinary hyaluronic acid levels from a patient having suffered from an acute kidney injury and constructing a urinary hyaluronic acid level time course, wherein said time course is normalized against urinary creatinine levels, and predicting long-term renal replacement therapy. 
The ‘602 claims do not explicitly teach comparing the hyaluronic acid levels in the urine sample to a predetermined threshold. The ‘602 claims do not teach the collection times of the samples, and do not teach the specificity or sensitivity value for the hyaluronic acid.
However, Anderberg et al. teach a method for evaluating renal status in a subject comprising performing an assay to detect hyaluronic acid and correlating the assay result to the renal status of the subject (See claim 1 and paragraphs 0016-0025). Anderberg et al. teach that in preferred risk stratification embodiments, these methods comprise a method of determining a subject’s risk for a future injury to renal function, and correlating the assay results to a likelihood of such future injury to renal function (See paragraph 0021). Anderberg et al. teach in other preferred risk stratification embodiments, these methods comprise determining a subject' s outcome risk, and the assay result(s) is/are correlated to a likelihood of the occurrence of a clinical outcome related to a renal injury suffered by the subject. For example, the measured concentration(s) may each be compared to a threshold value. For a "positive going" kidney injury marker, an increased likelihood of a requirement for renal replacement therapy is assigned to the subject when the measured concentration is above the threshold, relative to a likelihood assigned when the measured concentration is below the threshold. For a "negative going" kidney injury marker, an increased likelihood of one or more of a requirement for renal replacement therapy is assigned to the subject when the measured concentration is below the threshold, relative to a likelihood assigned when the measured concentration is above the threshold (See paragraph 0025). Anderberg et al. teach that the threshold can provide an acceptable level of specificity and sensitivity in separating a population of subjects into “bins” such as a first subpopulation and a second “subpopulation” which is not predisposed (See paragraph 0044). Anderberg et al. teach that the sample is a urine sample (See paragraphs 0046-0048 and 0065). Anderberg et al. teach that the sensitivity or specificity is preferably greater than about 0.8 (See paragraph 0044). Anderberg et al. teach that in risk stratification embodiments, the likelihood or risk is that an event of interest is more or less likely to occur within a shorter time period such as 18 months, 120 days, 90 days, 60 days, 45 days, 30 days, 21 days, 14 days, 7 days, 5 days, 96 hours, 72 hours, 48 hours, 36 hours, 24 hours, 12 hours, or less of the time at which the body fluid sample is obtained from the subject. A risk at 0 hours of the time at which the body fluid sample is obtained from the subject is equivalent to diagnosis of a current condition (See paragraph 0026).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to compare the hyaluronic acid levels in the at least two urine samples to a predetermined threshold level because the ‘602 claims teach preparing a time course of urinary hyaluronic levels to predict the need for long-term renal replacement therapy (dialysis) and Anderberg et al. teach comparing a measured concentration of hyaluronic acid to a threshold value to predict future risk of the need for renal replacement therapy. One of ordinary skill in the art would have recognized that a threshold level could be chosen from among the values in the normalized time course, as taught by the ‘602 claims, to predict the need for need for future dialysis dependence or dialysis independence. One of ordinary skill in the art would be motivated to compare the change in hyaluronic acid levels in the urine samples to a predetermined threshold because the threshold provides a specific value of urinary hyaluronic acid by which the population of subjects can be separated when predicting future dialysis dependence or dialysis independence. Further, given that Anderberg et al. teach that AKI is worsening of renal function over hours to days, one of ordinary skill in the art would be motivated to collect the samples at the various times recited in the instant claims to monitor the changes in renal function over time when predicting future dialysis dependence or independence in a subject. 
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,501,489 in view of Anderberg et al. (WO 2011/075744 A1, published June 23, 2011). 
The ‘489 claims teach providing: i) a patient, wherein said patient exhibits at least one symptom of an acute kidney injury; ii) at least two urine samples derived from said patient, wherein said at least two samples comprise a first sample and a Subsequent sample, wherein said first sample is collected within one day of initiation of a renal replacement therapy; b) detecting hyaluronic acid in said at least two urine samples, wherein said hyaluronic acid in said subsequent sample is elevated as compared to said first sample; and c) predicting said patient to require long-term dialysis within sixty days of said first sample. The ‘489 claims teach wherein said subsequent sample is collected o the fourteenth day after initiation of said replacement therapy. The ‘489 claims teach obtaining at least two urine samples from a patient, wherein said patient exhibits at least one symptom of an acute kidney injury, wherein said at least two urine samples are collected within fourteen days of initiation of a renal replacement therapy: b) performing an assay which detects hyaluronic acid on said at least two urine samples obtained from said patient to provide at least two assay results; c) correlating said assay results to the presence or absence of persistently elevated hyaluronic acid in said at least two urine samples wherein the presence of persistently elevated hyaluronic acid is indicative that said patient requires continued dialysis. The ‘489 claims teach that the treating comprises renal replacement therapy. The ‘489 claims teach that the subsequence samples are collected on the seventh day after initiation of said replacement therapy. The ‘489 claims teach wherein said first sample is collected on the first day after initiation of said replacement therapy.
The ‘489 claims do not explicitly teach comparing the hyaluronic acid levels in the urine sample to a predetermined threshold.
However, Anderberg et al. teach a method for evaluating renal status in a subject comprising performing an assay to detect hyaluronic acid and correlating the assay result to the renal status of the subject (See claim 1 and paragraphs 0016-0025). Anderberg et al. teach that in preferred risk stratification embodiments, these methods comprise a method of determining a subject’s risk for a future injury to renal function, and correlating the assay results to a likelihood of such future injury to renal function (See paragraph 0021). Anderberg et al. teach in other preferred risk stratification embodiments, these methods comprise determining a subject' s outcome risk, and the assay result(s) is/are correlated to a likelihood of the occurrence of a clinical outcome related to a renal injury suffered by the subject. For example, the measured concentration(s) may each be compared to a threshold value. For a "positive going" kidney injury marker, an increased likelihood of a requirement for renal replacement therapy is assigned to the subject when the measured concentration is above the threshold, relative to a likelihood assigned when the measured concentration is below the threshold. For a "negative going" kidney injury marker, an increased likelihood of one or more of a requirement for renal replacement therapy is assigned to the subject when the measured concentration is below the threshold, relative to a likelihood assigned when the measured concentration is above the threshold (See paragraph 0025). Anderberg et al. teach that the threshold can provide an acceptable level of specificity and sensitivity in separating a population of subjects into “bins” such as a first subpopulation and a second “subpopulation” which is not predisposed (See paragraph 0044). Anderberg et al. teach that the sample is a urine sample (See paragraphs 0046-0048 and 0065). Anderberg et al. teach that the sensitivity or specificity is preferably greater than about 0.8 (See paragraph 0044). Anderberg et al. teach that in risk stratification embodiments, the likelihood or risk is that an event of interest is more or less likely to occur within a shorter time period such as 18 months, 120 days, 90 days, 60 days, 45 days, 30 days, 21 days, 14 days, 7 days, 5 days, 96 hours, 72 hours, 48 hours, 36 hours, 24 hours, 12 hours, or less of the time at which the body fluid sample is obtained from the subject. A risk at 0 hours of the time at which the body fluid sample is obtained from the subject is equivalent to diagnosis of a current condition (See paragraph 0026).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to compare the hyaluronic acid levels in the at least two urine samples to a predetermined threshold level because Anderberg et al. teach comparing a measured concentration of hyaluronic acid to a threshold value to predict future risk of the need for renal replacement therapy. One of ordinary skill in the art would have recognized that a threshold level of hyaluronic level would be needed to distinguish subjects who are dialysis dependent from those who are dialysis independent when using hyaluronic acid as a biomarker to predict the need for need for future dialysis dependence or dialysis independence. One of ordinary skill in the art would be motivated to compare the change in hyaluronic acid levels in the urine samples to a predetermined threshold because the threshold provides a specific value of urinary hyaluronic acid by which the population of subjects can be separated when predicting future dialysis dependence or dialysis independence. Further, given that Anderberg et al. teach that AKI is worsening of renal function over hours to days, one of ordinary skill in the art would be motivated to collect the samples at the various times recited in the instant claims to monitor the changes in renal function over time when predicting future dialysis dependence or independence in a subject. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21 and 23-42  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Anderberg et al. (WO 2011/075744 A1, published June 23, 2011). 
Anderberg et al. teach a method for evaluating renal status in a subject comprising performing an assay to detect hyaluronic acid and correlating the assay result to the renal status of the subject (See claim 1 and paragraphs 0016-0025). Anderberg et al. teach that in preferred risk stratification embodiments, these methods comprise a method of determining a subject’s risk for a future injury to renal function, and correlating the assay results to a likelihood of such future injury to renal function (See paragraph 0021). Anderberg et al. teach in other preferred risk stratification embodiments, these methods comprise determining a subject' s outcome risk, and the assay result(s) is/are correlated to a likelihood of the occurrence of a clinical outcome related to a renal injury suffered by the subject. For example, the measured concentration(s) may each be compared to a threshold value. For a "positive going" kidney injury marker, an increased likelihood of a requirement for renal replacement therapy is assigned to the subject when the measured concentration is above the threshold, relative to a likelihood assigned when the measured concentration is below the threshold. For a "negative going" kidney injury marker, an increased likelihood of one or more of a requirement for renal replacement therapy is assigned to the subject when the measured concentration is below the threshold, relative to a likelihood assigned when the measured concentration is above the threshold (See paragraph 0025). Anderberg et al. teach that the threshold can provide an acceptable level of specificity and sensitivity in separating a population of subjects into “bins” such as a first subpopulation and a second “subpopulation” which is not predisposed (See paragraph 0044). Anderberg et al. teach that the sample is a urine sample (See paragraphs 0046-0048 and 0065). Anderberg et al. teach that the sensitivity or specificity is preferably greater than about 0.8 (See paragraph 0044). Anderberg et al. teach that in risk stratification embodiments, the likelihood or risk is that an event of interest is more or less likely to occur within a shorter time period such as 18 months, 120 days, 90 days, 60 days, 45 days, 30 days, 21 days, 14 days, 7 days, 5 days, 96 hours, 72 hours, 48 hours, 36 hours, 24 hours, 12 hours, or less of the time at which the body fluid sample is obtained from the subject. A risk at 0 hours of the time at which the body fluid sample is obtained from the subject is equivalent to diagnosis of a current condition (See paragraph 0026). Anderberg et al. teach that serial samples from the same patient may be obtained, where a prior “baseline” result is used to monitor for temporal changes in a biomarker level (See paragraph 0086). Anderberg et al. teach that the first urine sample is collected within at least 7 days from the onset of renal injury and at least 7 days from diagnosis of renal injury (See paragraphs 0110-0134). Anderberg et al. teach that urine samples were collected at 0, 24, and 48 hours prior to the subject reaching RIFLE stage R, I, and/or F ( See paragraphs 0124-0134). Anderberg et al. teach that the concentrations of all markers, which includes hyaluronic acid, were increased in the context of AKI relative to control subjects (See paragraph 0124). Thus, Anderberg et al. anticipate the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646